Citation Nr: 1719768	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-40 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2017, the Veteran attended a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to service connection for tinnitus, as well as entitlement to an increased rating for diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for tinnitus and entitlement to an increased rating for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In the course of his May 2017 Board hearing, the Veteran indicated he wished to withdraw his pending appeal for entitlement to service connection for tinnitus, as well as entitlement to an increased rating for diabetes mellitus.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issues must be dismissed. 


ORDER

The appeal for entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus is dismissed.

The appeal for entitlement to service connection for tinnitus is dismissed.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


